Exhibit 10.1 PURCHASE AND SALE AGREEMENT BETWEEN COMSTOCK OIL & GAS, LP (AS SELLER) AND ROSETTA RESOURCES OPERATING LP (AS BUYER) March 14, 2013 TABLE OF CONTENTS 1. Sale and Purchase of Assets 1 1.1Assets to be Sold 1 1.2Exclusions and Reservations 4 1.3Conveyance Instruments 6 1.4Suspended Proceeds 6 2. Purchase Price and Effective Time 6 2.1 Purchase Price 6 2.2 Delivery of Deposit and Adjusted Purchase Price 7 2.3 Allocation of Purchase Price 7 2.4 Adjustments to Purchase Price 7 2.5 Effective Time of Sale 10 3. Allocation of Revenues and Costs; Indemnification; Retained Obligations; and Assumed Obligations 10 3.1 Allocation of Revenues 10 3.2 Allocation of Costs; Payment of Invoices 11 3.3 Certain Indemnities 11 3.4 Retained Obligations 17 3.5 Assumed Obligations 17 4. Taxes and Payables 18 4.1 Payment of Taxes 18 4.2 Production Taxes 18 4.3 Occasional Sale of Assets 18 4.4 Tax Deferred Exchange 19 5. Representations, Warranties, Acknowledgments, Disclaimers and Waivers 20 5.1 Seller’s Representations and Warranties 20 5.2 Buyer’s Representations and Warranties 26 5.3 Representations and Warranties Exclusive 29 5.4 Disclaimers, Waivers and Acknowledgments 29 6. Title Matters 30 6.1 Examination Period 30 6.2 Title Defects 30 6.3 Permitted Encumbrances 32 6.4 Notice of Title Defects; Title Defect Valuation 34 6.5 Remedies for Title Defects 36 6.6Title Benefits 37 6.7Limitation of Remedies for Title Defects; Title Benefits 38 7. Environmental Matters 38 7.1 Environmental Review 38 7.2 Environmental Definitions 40 7.3 Notice of Environmental Defects 41 7.4 Remedies for Environmental Defects 42 7.5 Limitation of Remedies for Environmental Defects 43 7.6 Post-Closing Environmental Indemnification by Buyer 43 7.7 Condition of the Assets 44 7.8Waiver 45 i 8. Independent Experts 45 8.1 Selection of Independent Experts 45 8.2 Location of Proceeding 45 9. Additional Covenants 45 9.1 Operations Prior to Closing 45 9.2 Preferential Rights to Purchase and Consents 47 9.3 Compliance 48 9.4 Employees 48 9.5 Non-Compete 48 9.6 Financial Information and Audit Cooperation 49 Closing, Termination and Final Adjustments 51 10.1 Conditions Precedent 51 10.2 Closing 56 10.3 Termination 57 10.4 Final Adjustments 58 Miscellaneous 59 11.1 Oil, Gas and End Product Imbalances 59 11.2 Insurance 59 11.3 Casualty Loss of Assets 60 11.4 Books and Records 60 11.5 Publicity 60 11.6 Assignment 61 11.7 Entire Agreement; Amendment 61 11.8 Notices 61 11.9 Governing Law; Submission to Jurisdiction 62 11.10 Confidentiality 62 11.11 Survival of Certain Obligations 63 11.12 Further Cooperation 63 11.13 Counterparts 63 11.14 Exhibits and Schedules 63 11.15 Severability 63 11.16 Expenses, Post-Closing Consents and Recording 63 11.17 Removal of Signs and Markers 64 11.18 CONSPICUOUSNESS/EXPRESS NEGLIGENCE 64 11.19 Waiver of Certain Damages 64 11.20 Waiver of Jury Trial 65 11.21 Third-Party Beneficiaries 65 ii LIST OF EXHIBITS Exhibit “A”
